Exhibit 21.1 Wilhelmina International, Inc. Subsidiaries Subsidiary Name State / Country of Organization or Incorporation Wilhelmina International, Ltd. New York Wilhelmina West, Inc. California LW1, Inc. California Wilhelmina Models, Inc. New York Wilhelmina Kids & Creative Management LLC* New York Wilhelmina-Miami, Inc. Florida Wilhelmina Artist Management LLC New York Artists at Wilhelmina LLC Florida Wilhelmina Licensing LLC Delaware Wilhelmina Licensing (Texas) LLC Texas Wilhelmina Film & TV Productions LLC Delaware Wilhelmina Chile SPA (Chile) Chile Wilhelmina London Limited (London) United Kingdom * 50% owned by Wilhelmina International, Ltd.
